14-4115-cr
United States v. Borrero


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
10th day of November , two thousand and fifteen.

Present:
                PIERRE N. LEVAL,
                PETER W. HALL,
                GERARD E. LYNCH,
                            Circuit Judges,

____________________________________________________

UNITED STATES OF AMERICA,

                      Appellee,

                v.                                                          No. 14-4115-cr

LOUIS BORRERO,

                      Defendant-Appellant.

____________________________________________________

For Defendant-Appellant:      GLENN A. GARBER, P.C., New York, NY.

For Appellee:           RAHUL MUKHI, Assistant United States Attorney for the Southern
                        District of New York (Brian A. Jacobs, Assistant United States
                        Attorney, on the brief), for Preet Bharara, United States Attorney
                        for the Southern District of New York, New York, NY.
____________________________________________________
                                                1
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Forrest, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       On November 12, 2013, Defendant Louis Borrero was convicted by a jury of conspiring

to distribute and possessing with the intent to distribute over one kilogram of heroin in violation

of 21 U.S.C. §§ 846 & 841(b)(1)(A), conspiring to commit robbery in violation of the Hobbs

Act, 18 U.S.C. § 1951, and carrying or possessing a firearm in relation to these crimes, or aiding

and abetting the same, in violation of 18 U.S.C. § 924(c)(1)(A)(i). The offenses stemmed from a

DEA sting operation designed to halt a series of violent robberies of drug dealers committed by a

group that called itself the “Crew.” Following conviction, Borrero was sentenced to 324 months

imprisonment. We assume the parties’ familiarity with the facts, procedural history, and issues

presented on appeal.

       Borrero first contends that the court abused its discretion in admitting the testimony of his

co-defendant Victor Moral, who later became a cooperating witness. Moral testified that

Borrero’s co-conspirator, Julio Camacho, had informed him prior to the robbery that Borrero was

a “wild boy” who “gets busy” and that Camacho had “work[ed]” with Borrero “before.” JA 412.

Moral testified that he interpreted Camacho’s statements to mean that Borrero was capable of

going into victims’ houses and tying people up and that he had done so in previous robberies

with Camacho.

       Borrero asserts that it was error to admit Moral’s testimony because (1) the testimony

was unduly prejudicial under Federal Rule of Evidence 403; (2) Moral did not have sufficient

personal knowledge to provide a lay opinion as to the meaning of Camacho’s statements, see

                                                 2
Fed. R. Evid. 701, 602; and (3) admission of the statements violated the Confrontation Clause.

Because Borrero did not raise any of these arguments below, our review is solely for plain error.

See Fed. R. Crim. P. 52(b).

       Borrero’s arguments are not persuasive. Although Camacho’s statements regarding

Borrero’s willingness to participate in the robbery were indeed prejudicial, they were also highly

probative of Borrero’s planned role in the crime as understood by Camacho, who was widely

acknowledged to be one of the conspiracy’s ring leaders.1 See United States v. Borrero, No. 13

CR. 58 KBF, 2013 WL 5797126, at *4 (S.D.N.Y. Oct. 28, 2013) (noting that Camacho’s

statements were “plainly designed to assure other potential crew members of the strengths and

skill sets of crew members,” including Borrero). Despite the implication that Borrero was

involved in other uncharged crimes, the statements were “needed to explain the basis of the

relationship [between Borrero and the Camachos] and [to] provide[] background for the jury’s

understanding as to how and why there [was] trust by the Camachos in Borrero’s skills.” Id. at

*5. Any past criminal acts referenced in Camacho’s statements were not “any more sensational

or disturbing” than the crimes with which Borrero was charged. United States v. Pitre, 960 F.2d
1112, 1120 (2d Cir. 1992).

       Moral’s testimony regarding his interpretation of Camacho’s statements was based on his

personal knowledge and was helpful to the jury’s understanding. A lay witness’s relevant fact

testimony is admissible so long as “evidence is introduced sufficient to support a finding that the

witness has personal knowledge of the matter.” Fed. R. Evid. 602. Here, Moral had personal

knowledge of Camacho’s statements because he participated in the conversation about which he

later testified. See United States v. Skelly, 442 F.3d 94, 100 (2d Cir. 2006) (upholding admission
       1
          Borrero does not appeal the trial court’s determination that Camacho’s statements, as
elicited through Moral’s testimony, were admissible as statements by a co-conspirator in
furtherance of the conspiracy pursuant to Federal Rule of Evidence 801(d)(2)(E).
                                                 3
of witness’s testimony regarding meaning of conversations where witnesses “had first-hand

knowledge of the conversations”).

       Under Evidence Rule 701, opinion testimony of a lay witness is admissible when it is “(a)

rationally based on the witness’s perception; (b) helpful to clearly understanding the witness’s

testimony or to determining a fact in issue; and (c) not based on scientific, technical, or other

specialized knowledge within the scope of Rule 702.” Moral’s testimony was rationally based

on his association with the Camacho brothers, and the testimony assisted the jury in

understanding ambiguous or slang terms such as “wild boy,” and “get[ting] busy,” and also

Camacho’s vague assertion that he had “work[ed]” with Borrero “before.” See United States v.

Aiello, 864 F.2d 257, 265 (2d Cir. 1988) (upholding admission of lay opinion testimony that

clarified “ambiguous references to events that [were] clear only to the conversants” (alteration

omitted)).

       Finally, the admission of Moral’s testimony pursuant to Rule 801(d)(2)(E) did not violate

Borrero’s rights under the Confrontation Clause. The “co-conspirator exception to the hearsay

rule is steeped in our jurisprudence,” Bourjaily v. United States, 483 U.S. 171, 183 (1987), and

admission of such testimony does not require the unavailability of the declarant or a judicial

finding of reliability in order to comport with the Confrontation Clause. Id. at 183–84.

Accordingly, Borrero’s arguments that the Camacho brothers’ unavailability to testify and

Moral’s unreliability as a witness undermined his confrontation rights are inapposite.2

Moreover, “statements [made] in furtherance of a conspiracy” are “by their nature . . . not



       2
          Borrero had ample opportunity effectively and thoroughly to challenge Moral’s
credibility on cross-examination. Ultimately, it was for the jury to decide the weight to give
Moral’s testimony. See Fischl v. Armitage, 128 F.3d 50, 58 (2d Cir. 1997) (“[A]ssessment of [a
witness’s] credibility is within the province of the jury alone.”).

                                                  4
testimonial” and thus do not implicate the protections of the Confrontation Clause. Crawford v.

Washington, 541 U.S. 36, 56 (2004).

       Borrero also contends that his sentence was substantively unreasonable. “A sentencing

judge has very wide latitude to decide the proper degree of punishment for an individual offender

and a particular crime.” United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008). “[W]e will

not substitute our own judgment for the district court’s on the question of what is sufficient to

meet the [18 U.S.C.] § 3553(a) considerations in any particular case.” Id. at 189. Instead, we

will “set aside a district court’s substantive determination only in exceptional cases where the

trial court’s decision ‘cannot be located within the range of permissible decisions.’” Id. (quoting

United States v. Rigas, 490 F.3d 208, 238 (2d Cir. 2007)).

       Based on an Offense Level of 37 and a Criminal History Category of VI (and his Career

Offender status), Borrero’s guideline range was 420 months (35 years) to life. In determining

the sentence, the court took into account the seriousness of the “large-scale violent armed

robbery” that Borrero and his co-defendants had planned, though not executed, and the fact that

they possessed the “tools of the trade,” including guns, police gear, and ski masks. JA 839.

Further, the court noted that Borrero himself came into possession of two of the guns prior to the

robbery and credited the testimony at trial that he “was part of a robbery crew” that had

participated in violent robberies in the past. JA 839. The court also considered Borrero’s

extensive criminal history and his admission that he supported himself financially with criminal

activity for a period of at least two years. At the same time, the court believed that a sentence at

the bottom of the guidelines range would be greater than necessary to punish the offense

conduct, particularly considering the relatively lighter sentences received by Borrero’s co-

defendants. The court sentenced Borrero to 324 months (27 years) of imprisonment, eight years



                                                  5
less than the minimum of the guidelines range and two years higher than the statutory mandatory

minimum sentence of 25 years.

        The trial court thoughtfully considered each of the § 3553(a) factors, and its sentence was

substantively reasonable. The disparity between the sentences of Borrero and co-defendants was

justified in light of Borrero’s extensive criminal history and his decision, unique among his co-

defendants, to go to trial.

        For these reasons, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              CATHERINE O’HAGAN WOLFE, CLERK




                                                 6